EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration actuator comprising, inter alia, a restraint member that fixes a first vibrator device that is at least one of the vibrator devices to restrict a degree of freedom in the predetermined direction; and a flexible member that has predetermined rigidity in the predetermined direction, has rigidity, which is lower than the predetermined rigidity, in directions other than the predetermined direction, and connects a second vibrator device that is at least one of the vibrator devices to the first vibrator device.
Claims 2-15 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 16 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive device comprising, inter alia, a restraint member that fixes a first vibrator device that is at least one of the vibrator devices to restrict a degree of freedom in the predetermined direction; and a flexible member that has predetermined rigidity in the predetermined direction, has rigidity, which is lower than the predetermined rigidity, in directions other than the predetermined direction, and connects a second vibrator device that is at least one of the vibrator devices to the first vibrator device; and a main body to which the one or more vibration actuators are fixed by the restraint member.
Claims 17-18 depend on claim 16 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 19 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a multi-axis stage unit comprising, inter alia, a restraint member that fixes a first vibrator device that is at least one of the vibrator devices to restrict a degree of freedom in the predetermined direction; and a flexible member that has predetermined rigidity in the predetermined direction, has rigidity, which is lower than the predetermined rigidity, in directions other than the predetermined direction, and connects a second vibrator device that is at least one of the vibrator devices to the first vibrator device.
Independent claim 20 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an articulated robot comprising, inter alia, a restraint member that fixes a first vibrator device that is at least one of the vibrator devices to restrict a degree of freedom in the predetermined direction; and a flexible member that has predetermined rigidity in the predetermined direction, has rigidity, which is lower than the predetermined rigidity, in directions other than the predetermined direction, and connects a second vibrator device that is at least one of the vibrator devices to the first vibrator device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumioka (U.S. Pre-Grant Publication No. 20170082828) discloses a vibration type driving apparatus including a first vibrator and a second vibrator including electro-mechanical energy conversion elements and configured to be in pressure contact with a driven member. 
Tomura (U.S. Pre-Grant Publication No. 20180175747) discloses a vibration-wave motor that can be made smaller in a pressing direction to a vibrator and stably transmit a driving force without any mechanical delays.
Tanaka (U.S. Pre-Grant Publication No. 20190374090) discloses a wire-driven manipulator that can be used in an endoscope bendable section.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837